In the present case, we have one death arising out of one automobile collision. The Double Jeopardy Clause of theFifth Amendment to the United States Constitution prohibits, among other things, cumulative punishments for the same offense. Brown
v. Ohio (1977), 432 U.S. 161. To the same effect is Section 10, Article I of the Ohio Constitution. Whether punishments are cumulative so as to violate these constitutional limitations is ultimately a question of legislative intent. Ohio v. Johnson
(1984), 467 U.S. 493. I do not believe it is "evident that [the] state legislature intended to authorize cumulative punishments,"Johnson, supra, at 499, fn. 8, in cases such as the one before us.